DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et. al. (U.S. 20080014093) in view of Wang et. al. (U.S. 20140206215).
In re claim 1, Fan teaches a fan receiver assembly, comprising: 
a fan receiver (fig. 2; bracket 30; [0021]) comprising a rear wall and at least one sidewall (as shown in fig. 2; note: rear wall of 30 faces 22, and is located between two sidewalls (left sidewall and right sidewall)); and 
at least one deformable clasp (fig. 2-3; lift out apparatus 10; [0022]; note: lift out apparatus 10 also includes sliding member 11) coupled to, and translatable along, the at least one sidewall (as shown in fig. 2; note: translation is via sliding slots 1113 as suggested by [0022]), 
the at least one deformable clasp comprising at least one latching arm (fig. 3; catches 122; [0022]) pivotable relative to the at least one deformable clasp between an axially displaced open position occurring when the at least one latching arm extends beyond a terminal end of the at least one sidewall and a parallel position occurring when the at least one latching arm is situated between the terminal end and the rear wall.
Fan lacks disclosing that 
the latching arm pivots relative to the deformable clasp between an axially displaced open position occurring when the at least one latching arm extends beyond a terminal end of the at least one sidewall and a parallel position occurring when the at least one latching arm is situated between the terminal end and the rear wall
However, Wang teaches an analogous receiver assembly incorporating an articulating actuator having
an analogous latching arm (fig. 12; 42) pivoting relative to a deformable clasp (fig. 11-12; 41, 42, 43) between an axially displaced open position (fig. 12-13) occurring when the at least one latching arm extends beyond a terminal end of the at least one sidewall (as shown in fig. 11-12) and a parallel position occurring when the at least one latching arm is situated between the terminal end and the rear wall (as shown in fig. 11).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fan receiver as taught by Fan, to incorporate a pivoting latching arm of an ejection mechanism, as clearly suggested and taught by Wang, in order to have an ejection mechanism that avoid deformation of fracture caused by improperly applied force, prevent a part from being incorrectly inserted and to lock a part to avoid loosening of the part ([0021]). 
Further, one having an ordinary level of skill within the art would have both appreciated, and have found it obvious that the insertion/ejection mechanism of Wang could also be applied to any other body having a substantially similar shape, such as the fan receiver (bracket 30) as taught by Fan. This combination (Fan in view of Wang) would produce an expected result of having a fan receiver assembly that allows for the fan to be inserted and ejected from the fan receiver with greater ease than the prior art.  

Claims 2-3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et. al. (U.S. 20080014093) in view of Wang et. al. (U.S. 20140206215) and in further view of Lai et. al. (U.S. 7314390).
In re claim 2, Fan and Wang teach the fan receiver assembly of claim 1, and Fan further discloses one or more coiled springs (fig. 3; 13).
Both Fan and Wang fail to teach that one or more coiled springs are biasing the at least one deformable clasp away from the rear wall.
However, Lai teaches a device with a similar insertion/ejection system using a coiled spring (fig. 7; spring not numbered, but shown) that biases at least one deformable clasp (54, 64) away from the rear wall (as shown in fig. 7). 
This being the case, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use one or more coiled springs to bias at least one deformable clasp away from the rear wall in order to facilitate easier insertion/ejection, since it has been held that rearranging parts of an invention (in this case, coiled springs) involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

In re claim 3, Fan, Wang and Lai teach the fan receiver assembly of claim 2, and Fan further teaches that the at least one latching arm comprising a living hinge (as shown in fig. 3), and Wang further teaches at least one latching arm pivotable between the axially displaced open position and the parallel position about the living hinge (see claim 1 above).

In re claim 17, Fan teaches a fan receiver assembly, comprising: 
a rear wall (as shown in fig. 2; note: rear wall of bracket 30 faces 22, and is located between two sidewalls (left sidewall and right sidewall)), 
a first sidewall (left sidewall as shown in fig. 2) extending distally from a first end the rear wall, and 
a second sidewall (right sidewall as shown in fig. 2) extending distally from a second, opposite end of the rear wall; 
a first deformable clasp (fig. 2-3; lift out apparatus 10; [0022]; note: lift out apparatus 10 also includes sliding member 11) coupled to, and translatable along, the first sidewall (as shown in fig. 2; note: translation is via sliding slots 1113 as suggested by [0022]); 
a second deformable clasp (fig. 2-3; lift out apparatus 10; note plurality of lift out apparatus 10 as shown in figs 2-3) coupled to, and translatable along, the second sidewall (as shown in fig. 2; note: translation is via sliding slots 1113 as suggested by [0022]); 
one or more coiled springs (fig. 3; 13); and 
one or more other coiled springs (as suggested in fig. 2, note that there are two lift out apparatus 10, each having a coiled spring 13, as suggested in fig. 3); 34Attorney Docket No.: ARR01923 
Fan fails to teach that 
one or more coiled springs are biasing both the first deformable clasp and the second deformable clasp away from the rear wall;
the first deformable clasp and the second deformable clasp each comprising one or more latching arms pivotable between an axially displaced open position when the one or more latching arms extend beyond terminal ends of the first sidewall and the second sidewall and a parallel position when the one or more latching arms are situated between the first side wall and the second sidewall.
However, Wang teaches an analogous receiver assembly incorporating an articulating actuator having
a deformable clasp (fig. 11-12; 41, 42, 43) having analogous latching arms (fig. 12; 42) pivotable between an axially displaced open position (fig. 12-13) when the one or more latching arms extend beyond terminal ends of the first sidewall and the second sidewall (as shown in fig. 11-12) and a parallel position when the one or more latching arms are situated between the first side wall and the second sidewall (as shown in fig. 11).
However, Lai teaches a device with a similar insertion/ejection system using 
a coiled spring (fig. 7; spring not numbered, but shown) that biases at least one deformable clasp (54, 64) away from the rear wall (as shown in fig. 7). 
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fan receiver as taught by Fan, to incorporate a pivoting latching arm of an ejection mechanism, as clearly suggested and taught by Wang, in order to have an ejection mechanism that avoid deformation of fracture caused by improperly applied force, prevent a part from being incorrectly inserted and to lock a part to avoid loosening of the part ([0021]). 
Further, one having an ordinary level of skill within the art would have both appreciated, and have found it obvious that the insertion/ejection mechanism of Wang could also be applied to any other body having a substantially similar shape, such as the fan receiver (bracket 30) as taught by Fan. This combination (Fan in view of Wang) would produce an expected result of having a fan receiver assembly that allows for the fan to be inserted and ejected from the fan receiver with greater ease than the prior art.  
Furthermore, it also would have been obvious to one having ordinary skill in the art at the time the invention was made to use one or more coiled springs to bias at least one deformable clasp away from the rear wall in order to facilitate easier insertion/ejection, as clearly suggested and taught by Lai, since it has been held that rearranging parts (in this case, coiled springs) of an invention (in a known way, such as that disclosed by Lai) involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Allowable Subject Matter
Claims 14-16 are allowed.
Claims 4-13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to show or reasonably teach in combination a fan receiver assembly having the recited elements, including:
at least one sidewall defining a d-track comprising a terminal end and an outward notch, further comprising a follower situated within the d-track between the at least one deformable clasp and the at least one sidewall;
or including:
one or more spring-biased electrical connectors coupled to the rear wall; and 
a fan module, latched to the fan receiver assembly, and comprising one or more complementary electrical connectors;
or method having the recited steps, including:
each of the first sidewall and the second sidewall comprising: 
a raised platform and a d-track recessed into the raised platform; and 
a pair of L-shaped rails defining a translation slot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747